Citation Nr: 1044767	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  07-10 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran served on active duty from September 1956 to 
September 1960.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision by the above Department 
of Veterans Affairs (VA) Regional Office (RO).  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action is required.

REMAND

The Veteran is seeking service connection for both bilateral 
hearing loss and a back disorder.  In both cases, he has provided 
some evidence of either a current diagnosis and/or of an incident 
in service which requires further explanation or development. 

Specifically, with regard to the bilateral hearing loss claim, 
the Veteran maintains that his hearing loss is directly related 
to excessive noise exposure during service.  There is no 
controversy in this case as to whether he was exposed to noise 
trauma in service.  His DD 214 indicates that he served as an 
aircraft mechanic.  Thus, his account of in-service noise 
exposure is credible and entirely consistent with the 
circumstances of his service.  Moreover, the Board notes that 
acoustic trauma in service has been conceded by the RO.  See 
November 2006 rating decision.  

However, no hearing impairment was shown at any time during 
service, including at the August 1960 separation examination.  
Additionally, no hearing loss disability, as defined by 38 C.F.R. 
§ 3.385 for VA disability compensation purposes, was shown within 
one year after the Veteran's discharge from active duty.  

According to post-service medical records, the Veteran was 
referred for VA examinations in October 2006, August 2007, August 
2008, and September 2008, for the specific purpose of determining 
whether or not he had a current hearing loss related to service.  
The examiners referred to the in-service audiometric examination 
at separation exam in August 1960, which showed normal hearing 
acuity in both ears.  Although collectively they concluded that 
it was less likely as not that hearing loss was caused by 
military-related trauma, their conclusions were based solely on 
review of the normal auditory findings at the Veteran's 
separation physical.  

In Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992), the United 
States Court of Appeals for Veterans Claims (Court) held that 
hearing loss disability by the standards of 38 C.F.R. § 3.385 is 
not required during service, only currently.  In fact, the laws 
and regulations do not specifically require complaints of, or 
treatment for, hearing loss during service in order to establish 
service connection.  Id.  See also Hensley v. Brown, 5 Vet. App. 
155 (1993) (where the Court held that, even though disabling 
hearing loss may not be demonstrated at separation, a veteran may 
nevertheless establish service connection for a current hearing 
loss disability by submitting evidence that the current 
disability is related to service).

In this case, the Veteran's military occupational specialty as an 
aircraft mechanic, coupled with the absence of any significant 
post-service noise-exposure, raises significant questions 
regarding the etiology of his hearing loss.  Therefore, a more 
definitive medical opinion is needed before the claim on the 
merits can be properly adjudicated.  See Colvin v. Derwinski, 
1 Vet. App. 171, 173 (1991) (emphasizing that adjudicators cannot 
rely on their own unsubstantiated judgment in resolving medical 
questions).  Specifically, the examiner should provide an opinion 
as to whether the type, degree, and pattern of the Veteran's 
hearing loss is consistent with his history of noise exposure 
during military service which ended in 1960.  

With regard to the issue of entitlement to service connection for 
a back disorder, the Board finds that the competent medical 
evidence of record is insufficient to decide the claim.  Thus, 
further evidentiary development is needed.  

During the course of this appeal, the Veteran took the time to 
secure several letters from his private chiropractor, Dr. Shoff, 
dated in May 2007, July 2007, and January 2008.  In those 
letters, Dr. Shoff explained that the Veteran had consulted with 
him shortly after service discharge for severe pain in his lower 
back, mid-back, upper thoracic and cervical areas.  Accompanying 
these statements are medical billing records, which indicate that 
the Veteran was initially seen in October 1961 for chiropractic 
adjustments for a "low back problem."  However, the records do 
not contain clinical findings, medical opinion or diagnosis.  
Moreover only records going to back to 1987 are currently 
associated with the claims file.  

Although the actual treatment records were not associated with 
these letters, the Board believes that corresponding records may 
exist and that the Veteran's intent is to have them submitted for 
review.  Therefore, the AMC/RO should attempt to obtain these 
records as they may contain medical findings and other 
conclusions that might be determinative in the disposition of the 
claim.  The Board cannot adjudicate this claim based on an 
incomplete record.  See Culver v. Derwinski, 3 Vet. App. 292 
(1992) (VA has a duty to obtain all pertinent medical records 
which have been called to its attention by the appellant and by 
the evidence of record.)  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide any medical 
records, not already in the claims file, 
pertaining to treatment or evaluation for 
his hearing loss and back conditions, or to 
provide the identifying information and any 
necessary authorization to enable the 
AMC/RO to obtain such evidence on his 
behalf.  The Board is particularly 
interested in records of back treatment 
that the Veteran has received since October 
1961 from his private chiropractor, N. 
Shoff.  Document any attempts to obtain 
such records.  

If the AMC/RO is unable to obtain any 
pertinent evidence identified by the 
Veteran, so inform him and request that he 
obtain and submit it.  If any records are 
unavailable, do not exist, or further 
attempts to obtain them would be futile, 
document this in the claims file.  All such 
available records should be associated with 
the claims folder.  See 38 U.S.C.A. 
§ 5103A(b).

2.  Afford the Veteran should be afforded a 
VA audiological examination by an 
audiologist who has not heretofore seen or 
examined him.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  A 
notation to the effect that this record 
review took place should be included in the 
report.  All indicated tests and studies 
should be performed, and the audiologist 
should review the results of any testing 
prior to completing the report.  

The audiologist should provide numeric 
interpretation of any hearing 
tests/audiograms conducted on examination 
and should also set forth numeric values 
for the pure tone thresholds at 500, 1000, 
2000, 3000, and 4000 Hertz.  The reported 
numeric values and speech recognition 
scores (Maryland CNC test) must be in 
conformity with the requirements of 
38 C.F.R. § 3.385.  

Then, the audiologist should provide an 
opinion addressing whether it is at least 
as likely as not (i.e., to at least a 50/50 
degree of probability) that the type, 
degree, and pattern of any currently shown 
hearing loss is consistent with the 
Veteran's conceded in-service acoustic 
trauma/noise exposure or whether such a 
causal relationship is unlikely (i.e., a 
probability of less than 50 percent).  A 
rationale should be provided for all 
opinions expressed.

3.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, readjudicate 
both claims.  If the decisions remain in 
any way adverse to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law and 
regulations considered pertinent to these 
issues as well as a summary of the evidence 
of record.  An appropriate period of time 
should be allowed for response.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


